 Case 20-10324        Doc 550        Filed 03/05/21 Entered 03/05/21 15:29:29       Desc Main
                                      Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION


 In re
                                                             Chapter 7
 BARRY WISNER CHAPIN,                                        Case No. 20-10324-JEB

                        Debtor.


 HAROLD B. MURPHY, AS HE IS THE
 CHAPTER 7 TRUSTEE OF BARRY
 WISNER CHAPIN,

                        Plaintiff,                           Adversary Proceeding
                                                             No. 20-01090
 v.

 OCEAN CITY LOFTS CONDOMINIUM
 ASSOCIATION, INC., UNITED STATES
 OF AMERICA, and 104 ANDOVER
 COURT LLC

                        Defendants.


                              STIPULATION OF SETTLEMENT

         This stipulation of settlement (the “Stipulation”) is made between Harold B. Murphy, the

Chapter 7 Trustee of the Estate of Barry Wisner Chapin (the “Trustee”) and Ocean City Lofts

Condominium Association, Inc. (“Ocean City”) (collectively, the “Parties”) in order to resolve

all issues between the Parties in In re Barry Wisner Chapin, Case No. 20-10324 (Bankr. D.

Mass.) (the “Bankruptcy Case”), and related adversary proceedings: Ocean City Lofts Condo.

Ass’n v. Chapin et al., Adv. Proc. No. 20-1063 (Bankr. D. Mass.) (the “Removed Adversary”)

and Murphy v. Ocean City Lofts Condo. Ass’n et al., Adv. Proc. No. 20-1090 (Bankr. D. Mass.)

(the “Fraudulent Transfer Adversary”).
 Case 20-10324       Doc 550     Filed 03/05/21 Entered 03/05/21 15:29:29            Desc Main
                                  Document     Page 2 of 6



                                             Recitals

       A.      WHEREAS, on March 15, 2019, Ocean City filed a complaint in Ocean City

Lofts Condo. Ass’s, Inc. v. Chapin, et al., Case No. 2019 CA 003451 in the Circuit Court for the

Fifteenth Judicial Circuit in and for Palm Beach County, Florida (the “State Court”) (the “State

Court Action”) to foreclose its lien for condominium association fees and costs in the amount of

$2,141.57 against the real property located at 185 Northeast Fourth Avenue, No. 210, Delray

Beach, Florida 33444 (the “Florida Property”) and naming the United States as a Defendant.

       B.      WHEREAS, On November 1, 2019, the State Court entered a Summary Judgment

of Foreclosure which allowed Ocean City’s foreclosure and stated that Ocean City’s claim was

superior to any claim of the United States. Removed Adversary, Adv. Proc. No 20-1063 [Doc. 1,

p. 63-64].

       C.      WHEREAS, on January 14, 2020, the State Court issued a Certificate of Sale for

the Florida Property to 104 Andover Court LLC (“104 Andover”) for a sale price of $121,600.

There is currently understood to be $114,235.48 in excess sale proceeds being held in the State

Court’s registry (the “Escrowed Proceeds”)

       D.      WHEREAS, on February 4, 2020, Barry Wisner Chapin (the “Debtor”) filed a

Chapter 7 petition in the Bankruptcy Case. Bankruptcy Case, Case No. 20-10324 [Doc. 1].

       E.      WHEREAS, on May 6, 2020, Ocean City filed a proof of claim, asserting a

secured claim in the amount of $5,458.63 (the “Disputed Claim”). Bankruptcy Case, Case No.

20-10324 [Claim 8-1].

       F.      WHEREAS, on June 5, 2020, the Chapter 7 Trustee removed the State Court

Action to the Bankruptcy Court, where it was docketed as the Removed Adversary. Removed

Adversary, Adv. Proc. No. 20-1063 [Doc. 1].



                                                2
 Case 20-10324        Doc 550     Filed 03/05/21 Entered 03/05/21 15:29:29              Desc Main
                                   Document     Page 3 of 6



       G.      WHEREAS, in the course of the State Court Action prior to removal, Ocean City

collected more than $20,000 in fees and costs, including attorney’s fees.

       H.      WHEREAS, on June 6, 2020, Ocean City filed in the Bankruptcy Case a motion

for relief from stay, seeking to proceed in the State Court to recover additional amounts from the

Escrowed Proceeds, which was denied on July 28, 2020. Bankruptcy Case, Case No. 20-10324

[Doc. 147, 224].

       I.      WHEREAS, on June 8, 2020, the United States filed a motion in the Removed

Adversary to vacate the Summary Judgment of Foreclosure entered in the State Court Action

insofar as it purported to direct the sale of the Florida Property free and clear of the United

States’ lien because the United States has alleged that it had not been properly served by Ocean

City with the summons and complaint, and thus there was no jurisdiction over the United States.

Removed Adversary, Adv. Proc. No. 20-1063 [Doc. 4].

       J.      WHEREAS, on July 23, 2020, the Trustee filed a complaint in the Fraudulent

Transfer Adversary, seeking among other things to set aside the sale of the Florida Property, and

asserting a claim for unjust enrichment against Ocean City to recover fees and costs paid to

Ocean City and its attorneys that the Trustee asserted were unwarranted. Fraudulent Transfer

Adversary, Adv. Proc. No. 20-1090 [Doc. 1].

       K.      WHEREAS, contemporaneously with this Stipulation, the Trustee and the United

States are filing with the Bankruptcy Court a motion to approve a settlement agreement (the

“Motion to Approve the United States Agreement”) providing for, among other things, dismissal

of the Fraudulent Transfer Adversary claims against parties other than Ocean City, remand of

the Removed Adversary to the State Court, and relief from stay to allow the Removed Adversary

to proceed in State Court.



                                                  3
 Case 20-10324          Doc 550    Filed 03/05/21 Entered 03/05/21 15:29:29            Desc Main
                                    Document     Page 4 of 6



       NOW THEREFORE, subject to and conditioned upon the entry of an order of the

Bankruptcy Court approving this Stipulation, the Parties do hereby agree as follows:

       1.         Settlement Payment. Ocean City shall pay to the Trustee $14,379.04 (the

“Settlement Payment”) within seven (7) days of the entry of an order approving this Stipulation

(the “Approval Order”), unless the Approval Order overrules an objection and the Trustee

believes the objecting party may appeal, in which case payment shall be made within 21 days of

the Approval Order absent a stay pending appeal.

       2.         Disallowance of Claim. Upon the entry of the Approval Order, the Disputed

Claim shall be deemed disallowed and expunged as a claim against the Estate.

       3.         Release and Waiver of Rights by Ocean City. Upon the entry of the Approval

Order, Ocean City, its agents, attorneys, and all others claiming by, through, or under Ocean

City: (1) remise, release and forever discharge the Estate, the Trustee and his representatives

from any and all claims, demands, causes of action, obligations, damages and liabilities of any

nature whatsoever, including without limitation, Ocean City’s Disputed Claim and its asserted

claims concerning the Escrowed Proceeds in the Bankruptcy Case and the Removed Adversary;

(2) waive any rights they have or may have had with respect to the Escrowed Proceeds; (3) shall

not take any further action, including filing any action or pleadings, to recover any portion of the

Escrowed Proceeds; and (4) shall not attempt to foreclose or initiate any foreclosure action with

respect to the Florida Property during the pendency of the Fraudulent Transfer Adversary.

       4.         Dismissal of Claims against Ocean City. Upon receipt of the Settlement Payment,

the Trustee shall dismiss all claims against Ocean City in the Fraudulent Transfer Adversary

with prejudice.

       5.         No Opposition by Ocean City. Ocean City shall not oppose the Motion to

Approve the United States Agreement.
                                                 4
 Case 20-10324        Doc 550      Filed 03/05/21 Entered 03/05/21 15:29:29              Desc Main
                                    Document     Page 5 of 6



       6.      Other Rights Unaffected. Nothing in this Stipulation shall limit Ocean City’s

rights against any other party, including 104 Andover, except as set forth herein. Nothing

contained herein shall be deemed an admission by the Parties.

       7.      Bankruptcy Court Approval. This Stipulation is subject to the approval of the

Bankruptcy Court and is further conditioned upon the Bankruptcy Court’s approval of the

Motion to Approve the United States Agreement. If the Bankruptcy Court does not approve

either this Stipulation or the Motion to Approve the United States Agreement, this Stipulation

shall be void and have no force or effect.

       8.      No Other Preconditions. Each Party represents and warrants through the

undersigned individuals that: (i) it/he/she has all necessary power and authority to execute and

deliver this Stipulation and to perform his/her respective obligations hereunder; (ii) it/he/she has

had an opportunity to fully review the provisions of this stipulation with attorneys of its/his/her

own choice and is entering into this stipulation knowingly, voluntarily, and of its/his/her own

free will; (iii) this Stipulation has been duly and validly delivered, and constitutes a legal, valid

and binding obligation; and (iv) except as provided herein, no authorization, consent, approval or

other action is or will be necessary as a condition to execution and delivery of this Stipulation

and the performance of the obligations hereunder. This Stipulation shall not be subject to any

rule that ambiguities are to be construed against the drafting Party.

       9.      Binding. The Parties acknowledge that each and every covenant, warranty,

release and agreement contained in this Stipulation shall inure to the benefit of, and be binding

upon, the agents, assigns, and successors in interest of the Parties.

       10.     Entire Agreement. This Stipulation constitutes the entire agreement of the Parties

with respect to the subject matter hereof and supersedes all prior and contemporaneous



                                                   5
 Case 20-10324        Doc 550      Filed 03/05/21 Entered 03/05/21 15:29:29            Desc Main
                                    Document     Page 6 of 6



agreements and understandings, oral or written, between the Parties with respect to such subject

matter.

          11.   Counterparts. This Stipulation may be executed in multiple counterparts, by

either an original signature or signature transmitted by facsimile transmission or other similar

process (including portable document format (“.pdf”) and each copy so executed shall be deemed

to be an original, and all copies so executed shall constitute one and the same Stipulation.

          12.   Choice of Law and Jurisdiction. This Stipulation shall be governed by and

construed in accordance with the substantive law of the Commonwealth of Massachusetts,

without regard to the conflict of laws principles thereof, and shall have the force and effect of an

instrument executed and delivered under seal under the law of the Commonwealth of

Massachusetts. The United States Bankruptcy Court for the District of Massachusetts shall have

and retain sole jurisdiction to resolve any disputes or controversies between the Parties arising

from or related to this Stipulation.




 /s/ Jennifer V. Doran                               /s/ Shawn Lu
 JENNIFER V. DORAN                                   SHAWN LU
 Hinckley Allen                                      Murphy & King, PC
 28 State Street                                     One Beacon Street, 12th Floor
 Boston, MA 02109                                    Boston, MA 02108
 T: (617) 345-9000                                   T: (617) 423-0400
 F: (617) 345-9020                                   F: (617) 423-0498
 jdoran@hinckleyallen.com                            slu@murphyking.com

 Counsel for Ocean City Lofts Condominium            Counsel for Harold B. Murphy, Chapter 7
 Association, Inc.                                   Trustee

DATED: March 4, 2021

                                                 6
